Exhibit 10.72

[g4mmqhaui0et000001.jpg]

 

Name: Eric Sherbet

 

*

Date of offer: January 23, 2018

*

Your start date: March 1, 2018

*

Position Title / Level: EVP & General Counsel

*

Department: US20300076 Legal

*

Location: Parsippany, NJ

*

Manager / Title: Ari Bousbib

*

FT / PT Status: Full Time

*

Base Salary: $490,000 (annualized). Pay is semi-monthly

*

Annual Incentive Target: 75% of your base salary. Your manager will communicate
performance parameters at a later date. Incentive payout is not guaranteed and
is prorated based on start date and time worked. Your start date must occur on
or before September 30 to be eligible to participate in an incentive plan for
the year.

 

*

Time off during calendar year of 2018


Vacation Days: Discretionary Time-off

Company Holidays: 10 days

 

*

Relocation Allowance: You will granted a one-time relocation allowance of
$25,000 to be paid in a lump sum as soon as practicable after actual start date,
and in accordance with the terms below. In return for IQVIA providing you with
this relocation allowance, you agree that the relocation allowance shall be in
the form of an advance to you, and will constitute a debt payable to IQVIA.
Twelve (12) months from the pay date of this relocation allowance, IOVIA will
forgive the entire relocation amount unless you have voluntarily left the employ
of IQVIA prior to the end of that twelve-month period. In the event you
voluntarily leave the employment of IQVIA prior to the end of that twelve-month
period, then you agree to repay to IQVIA the entire relocation allowance.
Repayment of the relocation amount will be made within (10) business days from
the date on which you cease to be an employee of IQVIA. You agree that IQVIA may
deduct from your final paycheck any amount(s) due and owing to IQVIA for the
relocation allowance.

*

Relocation Package: Additionally, IQVIA will provide you a Relocation Package,
if you relocate to the Parsippany, NJ area within 3 years of actual original
start date. In return for IQVIA providing you with Relocation Package, you agree
that the amounts received directly by you, or paid to others on your behalf in
connection with the Relocation Package shall be in the form of an advance to you
and will constitute a debt payable to IQVIA. Twelve (12) months from the final
pay date of any amount under this Relocation Package, IQVIA will forgive the
entire Relocation Package amount paid unless you have voluntarily left the
employ of IQVIA prior to the end of that twelve-month period. In the event you
voluntarily leave the employment of IQVIA prior to the end of that twelve-month
period, then you agree to repay to IQVIA the entire Relocation Package amount.
Repayment of the Relocation Package amount will be made within (10) business
days from the date on which you cease to be an employee of IQVIA. You agree that
IQVIA may deduct from your final paycheck any amount(s) due and owing to IQVIA
for the Relocation Package amount.

 




 

--------------------------------------------------------------------------------

Nothing contained in this offer letter is intended to supersede, or otherwise
interfere with, policies of IQVIA in effect at the time this Agreement is
signed.

 

*

Long-Term Incentive: As a part of your new hire offer, you will be nominated for
a long-term incentive award with a nominal value of $550,000 at a meeting of the
Leadership Development and Compensation Committee (the “Committee”) of the Board
of Directors of IQVIA Holdings Inc. Awards approved by the Committee will be
subject to the various terms and conditions of the IQVIA Holdings Inc. 2017
Incentive and Stock Award Plan (the “Plan”) and your grant agreement, including
provisions regarding vesting (based on time and Company performance), exercise
and forfeiture.

The Company’s Long Term Incentive Plan provides eligible participants with the
opportunity to receive equity awards consisting of a combination of Performance
Shares,” which are earned based on Company performance, and “Stock Appreciation
Rights” (SARs), which vest based on continued service with the Company.

Performance Shares are performance-based restricted stock units that are earned
based on the Company’s financial results over a three-year period. Performance
Shares are payable in IQVIA shares at the end of a three-year period, with a
maximum payout of 200 percent of target. You must remain employed by the Company
through the end of the performance period in order to receive payment from any
earned Performance Shares.

SARs are issued with a grant price equal to the Fair Market Value, or closing
price, of IQVIA stock as of the date of grant and vest one-third per annum
beginning on the first anniversary of the date of grant. SARs expire ten years
from grant. If you leave our employment for any reason other than death or
disability you will forfeit any SARs that are unvested. You will have 90 days to
exercise vested SARs.

You will be eligible to participate in future annual Long Term Incentive Plan
cycles based on the Company’s discretion. All grants are subject to the
discretion of the Committee and the rules of the Plan.

Your long-term incentive award is contingent upon proper execution of a
Confidentiality and Restrictive Covenant Agreement (CRCA) and Work Product
Assignment Agreement (WPAA) relating to the protection of IQVIA intellectual
property, including confidentiality, ownership, noncompetition and
non-solicitation. A copy of the CRCA and WPAA is attached for your review

This offer of employment with IQVIA™ is contingent upon (a) receipt of
acceptable references and credential qualifications; (b) having no existing
restrictions which would prohibit you from accepting this offer or, by working
for IQVIA, would infringe the rights of others; (c) your signing and returning
the attached Confidentiality & Policy Agreement as well as the Third Party
Confidential Information Notice; and (d) receipt of proof of your eligibility to
work in the United States as required by the Immigration Reform and Control Act
of 1986. You will need to bring certain documents on your first day of
employment (by law, no later than three business days from your start date).
Please refer to the enclosed list of acceptable documents for Employment
Eligibility Verification.

This offer letter shall not be construed as constituting a contract for
employment, or otherwise set forth a length of employment. You are an employee
at-will, which means that either you or IQVIA may end the employment
relationship without cause or notice.

I accept the terms of this offer as stated and will start on:


/s/ Eric Sherbet

 

March 1, 2018

Sign to accept

 

State date

 

Approved:

/s/ Trudy Stein

Name: Trudy Stein